Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/23/2020.
Claims 1-22 and 26-29 are allowed in this office action.

Allowable Subject Matter
Claims 1-22 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A compactor device for compacting a product filling, like vented bags containing loose products, in a container, like a packing box, the compactor device comprising a container support configured to allow shaking and/or vibrating the container when supported on the container support, wherein the container support comprises a plurality of compactor roller bars arranged to support the container, each compactor roller bar having a rotation axis and a circumferential surface along the rotation axis to allow moving the container with a product filling supported on the plurality of compactor rollers bars up and down at a selected frequency when, in operation, rotating the compactor roller bars of the plurality of compactor roller bars, wherein the compactor roller bars of the plurality of compactor roller bars are arranged parallel to one another in a direction transverse to a conveying direction of the container 
The closest prior art of record includes the following:
(A) Goodman et al (US 5284003 A) teaches A machine (10 and/or 200) for conditioning filled and sealed bags (Figs. 1A-1C) for testing, to assure that the bags are accurately tested without damaging the product contained in the bags, and for packaging the bags that have passed the test in cartons with the longitudinal axis of the bags arranged vertical.
Goodman does not disclose a plurality of compactor roller bars arranged to support the container, each compactor roller bar having a rotation axis and a circumferential surface along the rotation axis to allow moving the container with a product filling supported on the plurality of compactor rollers bars up and down at a selected frequency when, in operation, rotating the compactor roller bars of the plurality of compactor roller bars, wherein the compactor roller bars of the plurality of compactor roller bars are arranged parallel to one another in a direction transverse to a conveying direction of the container from a supply end to a discharge end of the compactor device 
(B) Johnson et al (US 20080192565 A1) teaches an agitation machine is installed either independently or in a conveyor line to shake, vibrate, oscillate, and/or agitate a container or containers in order to compact and settle the contents thereof. The machine includes at least one (and preferably two) elongate rotating bar or rod of non-circular cross section, or of eccentric circular cross section. The bars extend beneath the containers in the direction of their travel across or through the machine, with rotation of the bars resulting in the shaking or oscillating of the containers and resulting settling and compaction of the contents of the containers. The rotating oscillator bars may be adjusted so that their high edges are either in phase or out of phase with one another, respectively producing an alternating lifting and lowering action or a rocking action of the container resting thereon. The rotational speed of the bars may be adjusted as desired, as well.
Neither Goodman or Johnson, or a combination thereof, teach the invention of the instant application.  Therefore, it would not have been obvious to incorporate the teachings of Goodman with Johnson. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731